Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-6 are presented for examination.
Application Status
	The filing data states that the instant application is a divisional of 13142062. This is incorrect. There was never a restriction requirement in ‘062. In fact, identical composition claims were present in ‘062 which were canceled at the time of allowance of the method. Therefore, this application is properly a continuation of ‘062. Correction is required.
Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition of natural products without significantly more.
Claim 1 recites a purified lactic acid composition comprising lactic acid having optical purity of not less than 95%, methanol, pyruvic acid, furfural, 5-hydroxymethylfurfural, methyl lactate, acetic acid and 2-hydroxybutyric acid in the concentrations recited in the claim. Claim 2 recites that the composition has an optical purity of not less than 99%. Claim 3 recites a concentration range for acetic acid. Claim 4 reciters an APHA color value. 
Claim 5 recites a purified lactic acid composition comprising lactic acid having an optical purity of not less than 95%, pyruvic acid, furfural, 5-hydroxymethylfurfural, methyl lactate, acetic acid and 2-hydroxymethylbutyric acid in the recited concentrations. Claim 3 recites a concentration range for acetic acid. Claim 6 reciters an APHA color value. 
Step 1 of the analysis for patent subject matter eligibility asks, “Is the claim to a process, machine, manufacture or composition of matter?” The answer is yes, the claim recites a composition of matter.
Step 2a, prong 1 asks if the composition recites a judicial exception. The answer is yes because each component of the composition is a natural product which is a judicial exception. Although the naturally occurring chemicals may not occur naturally together in a composition, each natural product is evaluated based on a comparison with the properties of the natural product that occurs in nature. Such properties include structure, biochemical function and physical function, for example. The specification does not provide any disclosure that each component present in the claimed compositions  has markedly different characteristics than the corresponding counterpart found in nature. Even though the components are combined into a single composition, they do not exhibit markedly different characteristics from their naturally occurring counterparts in their natural state. Thus,  the composition is a product of nature and a judicial exception. 
Additionally, although the claims recite that the composition is purified and the optical purity of the lactic acid, the purification or isolation of composition with an optically pure lactic acid molecule does not result in a marked difference in the characteristics of the molecules in the composition. 
2A, prong 2: This judicial exception is not integrated into a practical application because the composition is not integrated into a practical application. It consists only of natural products in a single composition. 
2B The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because consists only of natural products in a single composition. Purity of a composition and APHA color number do not add significantly more such that there is an inventive concept. 
Therefore, claims do not recite patent eligible subject matter under 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite an “APHA unit color number.” The abbreviation “APHA” is vague and indefinite because neither the  specification nor claims provide the meaning of the abbreviation. An abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood.
Double Patenting
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,683,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods disclose purified lactic acid compositions  that are species of the claimed composition. Thus, the methods make the claimed compositions obvious.
The claims of ‘254 are silent regarding the characteristic that the lactic acid compositions yield  a polylactic acid having an APHA unit color number of nor more than 15 after polymerization  but meets the claimed limitations because the compositions have the claimed components. A compound or a composition  of compounds is inseparable from its properties because such properties flow from the structure of each compound in the aggregate composition to provide the claimed color number. This  indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653